Citation Nr: 1109628	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a right elbow disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1997 to November 2001. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In January 2011 the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.

The Board notes that since the issuance of the February 2006 Statement of the Case (SOC) additional evidence has been received, without a waiver, in the form of VA treatment records and VA examination reports.  However, in view of the favorable outcome with respect to this issue, there is no prejudice to the Veteran in going ahead with a decision at this time.  See 38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 Vet App 384 (1993).

The issues of entitlement to service connection for left and right elbow disorders have been addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's low back disorder began during service or is otherwise etiologically related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009).  Given, however, the disposition of the appeal below, the Board finds that any failure in VA's duty to notify or assist the Veteran is harmless.  The Board notes that the Veteran was advised of the information and evidence necessary to substantiate the initial ratings and effective dates to be assigned in the event of successful claims in July 2001, October 2003 and March 2006 correspondence.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran contends that his low back disorder began during service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record includes service treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran. 

The Veteran's primary contention is that his low back disorder began during service and is due to a fall he incurred while playing basketball during alternative physical training.  The Veteran's service treatment records do not specifically mention this incident and a January 2000 x-ray report indicates findings within normal limits.  However, the Board notes that since that time the Veteran has consistently complained of low back pain.   

A September 2001 VA examination provided by QTC Medical Services indicates that the Veteran reported recurring back pain dating back to January 2000.  He also reported that his work as a medical assistant caused him to reinjure his back while lifting patients.  Recurrent back spasms and flares were also reported.  A physical examination indicated painful motion and tenderness in the left sacroiliac area.  Straight leg raising was negative bilaterally.  Range of motion studies revealed flexion to 95 degrees without pain, extension to 35 degrees with pain at 30 degrees, right and left lateral bending to 40 degrees without pain and right and left lateral rotation to 35 degrees without pain.  The examiner's diagnosis was low back strain.  

The Veteran was afforded an additional VA examination in January 2005.  During that examination the Veteran reported back pain since 2000.  Range of motion studies conducted at that time revealed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees and left and right lateral rotation to 30 degrees.  No pain was noted throughout range of motion and repeated movement did not reveal any change in range of motion or any increase in pain, fatigue, weakness or lack of endurance.  There was no objective evidence of painful motion and no spasms, local tenderness or fixed deformity.  Radiographic imaging revealed disc narrowing at L4-5 and the examiner diagnosed chronic low back pain and degenerative disc disease.  The examiner further stated that the Veteran's back pain was secondary to his service-connected event.  

VA treatment records from throughout 2005 indicate that the Veteran consistently reported low back pain and participation in physical therapy and rehabilitation.  An orthopedic clinic note from December 2005 indicates that that mild degenerative changes, central disc herniations at L3-4 and L4-5 and minimal thecal sac compression were detected.  There was no evidence of radiculopathy or stenosis.  

During a March 2007 VA examination the Veteran again reported experiencing low back pain since he injured his back in service when he fell while playing basketball. Physical examination indicated normal range of motion, erect posture and a normal gait.  Range of motion studies revealed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees and left and right lateral rotation to 30 degrees.  The examiner stated that the Veteran's chronic low back pain was due to his herniated nucleus pulposus and bilateral neural foraminal impingement and was caused by his injury sustained in-service during physical training.  In a report from a second examination conducted later that month another examiner stated that if the Veteran's report was accurate it was at least as likely as not that his low back complaints were related to service.  

In January 2011 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran again related his in-service injury during alternative physical training and stated that his low back pain began at that point and has consistently troubled him since then.  

The Board has considered all of the evidence and finds that the Veteran's testimony, along with the aforementioned VA examinations and opinions, to be competent evidence.  After weighing the entirety of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's diagnosed low back disorder was incurred in or is due to service.  The record reflects that the Veteran has consistently reported low back pain dating back to service and has submitted testimony that is consistent with the record.  Furthermore, the opinions expressed in the January 2005 and March 2007 VA examination reports lend support to the Veteran's statements.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service or began during service.  38 U.S.C.A. § 5107.  The Board finds that this standard has been with for the Veteran's low back disorder. 

In this context, the Board notes that the Veteran is competent to report the symptoms that he suffered from during service and that these symptoms continued after service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board thus finds that testimony presented by the Veteran in written statements and during his January 2011 hearing is credible and highly probative.  In addition, the Board notes that the VA examination reports and VA treatment records are highly probative and related the Veteran's current low back disorder to his reported in-service injury.

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board accordingly finds that service connection is warranted for the Veteran's low back disorder.


ORDER

Entitlement to service connection for a low back disorder is granted.


REMAND

The Veteran has also claimed entitlement to service connection for right and left elbow disorders.  The Board finds that additional development is necessary with respect to the Veteran's claim on these issues.  Accordingly, further appellate consideration will be deferred and these matters are remanded to the RO/AMC for further action as described below.

As noted above, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran first claimed entitlement to service connection for right and left elbow disorders in July 2001.  In a May 2005 rating decision the RO denied entitlement to service connection for those conditions, findings that there was no medical evidence of record supporting a diagnosed condition for either elbow.  The Veteran submitted a Notice of Disagreement (NOD) in October 2005.  The RO issued a Statement of the Case (SOC) in April 2010 and the Veteran filed a Substantive Appeal in June 2010.

The Veteran has been afforded several VA examinations in connection with his claims.  The September 2001 VA examination, performed by QTC Medical Services, indicates that the Veteran complained of bilateral elbow pain over the past year with no history of trauma.  He reported stiffness, pain and "popping" in both elbows.  Physical examination revealed normal joint appearance and range of motion and x-ray findings were normal.  The examiner diagnosed ligamentous laxity.

A January 2005 VA examination indicates that the Veteran reported stiffness and pain in his elbows, but a physical examination was normal except for minor extensor tendonitis.  VA treatment records from January 2006 indicate a clicking noise with extension of the right elbow, but that the elbows were normal on physical examination.  

A March 2007 VA examination indicates that the Veteran reported that his bilateral elbow pain had previously been diagnosed as olecranon bursitis.  Range of motion at that time was normal and no clear diagnosis was indicated.  

A February 2010 VA examination report shows that the Veteran reported that popping of the elbow began occurring during active service around 1999 or 2000.  The Veteran stated that the stiffness has been getting worse.  Physical examination did not reveal any swelling or deformity of either elbow.  There was no tenderness except slight increased sensitivity on the lateral aspect of the right elbow near the lateral epicondyle.  There was no swelling or tenderness of the olecraneon aspect of the elbows and no instability of the elbows.  The examiner stated that he was not able to demonstrate any significant collateral ligament laxity or anterior/posterior instability with regard to the Veteran's elbows.  Range of motion was normal and there was no objective evidence of pain or additional limitation with repeated motion.  Radiographic imagery did not reveal any fractures, joint effusion or other arthropathy.  Very small posterior olecranon enthesophytes were noted, but it is not clear whether these are the cause of the Veteran's reported symptoms.  The examiner stated that there was no objective etiology or cause found to explain his symptoms.  He also opined that the popping in the Veteran's elbows was less likely than not caused by his currently diagnosed arthritis.  

Unfortunately, none of these examinations are adequate for rating purposes.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  In this case, the precise nature of the Veteran's claimed elbow conditions is still unclear.  In fact, it is not clear that the Veteran actually has a diagnosed condition related to his right and left elbows.  Furthermore, the extent to which the claimed elbow conditions may have began in service or are etiologically related to service is also still unclear.  As such, another examination is necessary.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claims of entitlement to service connection for right and left elbow conditions.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner is asked to determine whether or not the Veteran has a diagnosable condition associated with either elbow.   The examiner should also state the precise nature of the Veteran's claimed right and left elbow conditions.  If a diagnosed condition is identified the examiner should state whether any such condition(s) is/are at least as likely as not (i.e., a 50 percent probability or greater) proximately due to or the result of service or any event or injury in service.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  In addition, the examiner should address the findings made by previous examiners, including findings of any olecranon enthesophytes and the significance of those findings.  

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


